Citation Nr: 1505688	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to hypertension, and as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
The Veteran contends that his currently demonstrated hypertension is related to his active military service, to include exposure to Agent Orange during active duty in Vietnam.  He also claims that his currently diagnosed chronic renal failure is secondary to Agent Orange exposure and secondary to his currently demonstrated hypertension.

Initially, the Board notes that because the Veteran served in the Republic of Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, neither hypertension nor renal failure are subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension or renal failure in humans.  

The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, certain chronic diseases, such as hypertension and chronic renal insufficiency as a renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

The current medical evidence of record shows that hypertension and chronic renal failure were diagnosed many years after service, and there is no competent evidence to establish that either disability is due to any event or incident of the Veteran's period of active duty.  However, in correspondence submitted during the appeal period and in testimony presented at his July 2014 Travel Board hearing, the Veteran reported that there may be medical evidence available that shows that he was first noted to have high blood pressure within one year of his discharge from service in July 1971.  In this regard, the Veteran has reported that he was treated by his private family doctor, J.M. of Charleston, West Virginia from the time he was discharged until the death of the doctor, and that he was noted to have elevated blood pressure readings at each of those visits.  However, the Veteran also noted that he does not know if anyone took over the doctor's practice after his death, and if so, if they still have his treatment records.  The Veteran also reported that he was given a complete evaluation at the VA hospital in Huntington, West Virginia around September 1971, shortly after his discharge, which may be helpful in determining when his high blood pressure had its onset.  The Veteran also indicated that Dr. S.R. at the West Virginia University Hospital, who was treating him for his renal condition, could provide a statement indicating that his kidney disease is the result of his hypertension.  See May 2012 statement from the Veteran, June 2012 statement from the Veteran, July 2014 Travel Board hearing transcript, and August 2014 statement from the Veteran.  However, although the Veteran was given 60 days in which to provide such a statement or other evidence in support of his claims, no additional evidence has been provided.

The record does not reflect that the RO has attempted to obtain the private treatment records from Dr. J.M. of Charleston, West Virginia or Dr. S.R. at the West Virginia University Hospital, or the VA treatment records from 1971 at the Huntington, West Virginia VA Medical Center.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1).  Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) (2014).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. 
§ 3.159(e).

The Board also finds that since the Veteran additionally claims that his chronic renal failure is secondary to his hypertension, the Veteran's claim for service connection for chronic renal failure is inextricably intertwined with the issue of entitlement to service connection for hypertension, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for chronic renal failure cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  An authorization should be obtained from the Veteran so that an effort can be made to obtain all records of treatment for the Veteran provided by Dr. Jimmie Mangus from Charleston, West Virginia, and any records of treatment from Dr. Stephanie Radabaugh at the West Virginia University Hospital, for the Veteran's renal disease.  If the records are not available, the Veteran should be informed of this fact.

The RO should also take the necessary steps to obtain any treatment records for the Veteran dated during the period of 1971-1972 from the VA Medical Center in Huntington, West Virginia.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to do so. 

2.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, including obtaining a medical examination of the Veteran and medical nexus opinion if deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

